Citation Nr: 1600798	
Decision Date: 01/08/16    Archive Date: 01/21/16

DOCKET NO.  08-24 266	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a foot disorder, to include fallen arches, and to include as due to an undiagnosed illness.

3.  Entitlement to service connection for chronic joint pain, to include as due to an undiagnosed illness.

4.  Entitlement to service connection for nervous twitching, to include as due to a psychiatric disorder, and to include as due to an undiagnosed illness.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1988 to December 1991 with subsequent service in the Air Force Reserves from December 1991 to January 1998.  These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  Jurisdiction is now with the VA RO in Detroit, Michigan.


REMAND

As an initial matter, the Board has recharacterized the Veteran's claim for "fallen arches" to include any foot disorder.  The Board has also recharacterized the Veteran's claim for nervous twitching to include as due to a psychiatric disorder as the July 2012 VA examiner stated that the Veteran's twitching was likely related to a psychiatric condition.

The Veteran's claims were first remanded in June 2012 to obtain the Veteran's medical and personnel records from his Air Force Reserve service.  In June 2012, the RO requested these records through the Defense Personnel Records Information Retrieval System (DPRIS) and received a response that the requested records existed in the repository, but that no document images of any kind were in the database.  The response also indicated that the RO should verify the request data and submit a new request or contact the service repository action office using the secure DPRIS follow-up message capability for additional clarification or assistance.  The RO failed to take any further steps to obtain the Veteran's personnel records.

In August 2012, the RO emailed the Records Management Center (RMC) requesting "all outstanding service treatment records."  The RO did not specify in that email that the outstanding service treatment records they were seeking were from the Veteran's reserve service.  Based on the wording in that email request, it appears as if the RO was requesting the Veteran's active duty service records; the RO did not specify any dates of the service treatment records they were seeking nor did they include any information about the Veteran's reserve unit.  The RMC responded that following several searches of their facility they were unable to locate the Veteran's service treatment records.

The Veteran was never informed of the unavailability of his medical and personnel reserve records as required by VA regulations.  See 38 C.F.R. § 3.159(e) (2015).  Moreover, the Board finds the RO's request for medical records was not specific enough; further action must be taken until either the Veteran's reserve medical and personnel records are obtained or until it is determined that they do not exist or that further attempts to obtain them would be futile.  See 38 C.F.R. § 3.159(c) (2015).

In a December 2006 letter, the Veteran informed VA that his reserve unit was "927 CSS, Selfridge ANGB, MI 48045."  On remand, the RO must include that information as well as the dates of the Veteran's reserve service, which were from December 1991 to January 1998, in its request for the Veteran's Air Force Reserve records.  If the RO is unable to locate those records, the RO must prepare a formal finding of unavailability and associate it with the evidence of record.  The RO must also inform the Veteran of the unavailability of those records in accordance with VA regulations.  See 38 C.F.R. § 3.159(e).

The Veteran's claims were most recently remanded in September 2014 to provide him with VA examinations in connection with his claims, however, the Veteran failed to report for those examinations.  Following either receipt of the Veteran's reserve unit records or notification that those records are unavailable, the Veteran must be afforded VA examinations with respect to his claims on appeal.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.

Specifically, the RO must request the Veteran's Air Force Reserve unit medical and personnel records from December 1991 to January 1998.  The request must include the information the Veteran provided about his reserve unit which is: "927 CSS, Selfridge ANGB, MI 48045."  The RO must request these records from:

* The Veteran's specific Air Force Reserve unit;

* The Records Management Center;

* The National Personnel Records Center; 

* The Defense Personnel Records Information Retrieval System; and

* Any other appropriate records repository.

Regardless of the Veteran's response, the RO must request and obtain all outstanding VA treatment records.

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must prepare a formal finding of unavailability and associate it with the evidence of record.  The RO must also notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) inform him that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  Next, the Veteran must be afforded a VA psychiatric examination to determine whether any psychiatric disorder found is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether the Veteran has or has had a diagnosed psychiatric disorder since 2006.

* For each diagnosed psychiatric disorder, the examiner must opine as to whether the psychiatric disorder had its onset during the Veteran's service or was otherwise caused by the Veteran's service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must explain upon what specific evidence each determination is based.

* If the examiner finds that the Veteran did not have any diagnosed psychiatric disorder from September 2006 to the present, the examiner must determine whether each identified psychological symptom constitutes an undiagnosed illness or other qualifying chronic disability associated with exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must explain upon what specific evidence this determination is based.

* Whether there is any objective evidence of nervous twitching.  The examiner must also opine as to whether Veteran's complaints of nervous twitching are due to or attributable to any psychiatric diagnosis or psychiatric symptoms.  The examiner must explain upon what specific evidence each determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After the above-requested psychiatric examination has been completed, the Veteran must be afforded the appropriate VA examination(s) to determine whether any foot disorder or foot pain, joint disorder or joint pain, and twitching found are related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state:

* Whether any symptoms of joint pain are attributable to a known clinical diagnosis.

o If so, the examiner must provide an opinion on whether any diagnosed joint disorder is due to the Veteran's active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must explain upon what specific evidence each determination is based.

o If the examiner determines there are no diagnosed joint disorders, the examiner must state whether there is any objective evidence of joint pain.  The examiner must provide an opinion as to whether any symptoms of joint pain are due to an undiagnosed illness, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must explain upon what specific evidence each determination is based.

* Whether any symptoms of foot pain are attributable to a known clinical diagnosis.

o If so, the examiner must provide an opinion on whether any diagnosed foot disorder is due to the Veteran's active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must explain upon what specific evidence each determination is based.

o If the examiner determines there are no diagnosed foot disorders, the examiner must state whether there is any objective evidence of foot pain.  The examiner must provide an opinion as to whether t any symptoms of foot pain are due to an undiagnosed illness, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must explain upon what specific evidence each determination is based.

If, and only if, the examiner who conducted the psychiatric examination opined that the Veteran's twitching is not related to a psychiatric disorder, the examiner must state:

* Whether any symptoms of twitching are attributable to a known clinical diagnosis.

o If so, the examiner must provide an opinion on whether any diagnosed twitching disorder is due to the Veteran's active duty service, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must explain upon what specific evidence each determination is based.

o If the examiner determines there are no diagnosed twitching disorders, the examiner must state whether there is any objective evidence of twitching.  The examiner must provide an opinion as to whether any symptoms of twitching are due to an undiagnosed illness, to include as due to exposure to chemicals and/or environmental hazards in the Southwest Asia theater of operations.  The examiner must explain upon what specific evidence each determination is based.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  All examination reports must be reviewed by the RO to ensure that they are in complete compliance with the directives of this remand.  If deficient in any manner, the RO must implement corrective procedures at once.

6.  After completing the above actions, and any additional development deemed necessary, the RO must readjudicate the Veteran's claim.  If any benefit on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

